Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Final office action is in response to applicant’s amendments and remarks filed on 07/28/2022.
Claim Status:
Amended claims: 1, 10, and 19
Canceled claims: 4-5, 9, 13, 14, 17, and 20
Pending claims : 1-3, 6-8,10-12, 15-16, and 18-19

Note: 101 Rejection of Preamble correction is withdrawn for amendments.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims1-3, 6-8,10-12, 15-16, and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2A) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
	Examples of abstract ideas grouping include (a) mental processes; (b) certain methods of organizing human activities [ i. Fundamental Economic Practices; ii. Commercial or Legal Interaction; iii. Managing Personal Behavior or Relations or Interactions between People], and (c) mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014). 

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-3, 6-8,10-12, 15-16, and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 19 (exemplary) recites a series of steps to generate an automated process for small insurance with optimal insurance policy quote 
[Step-2A] The claim 19 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The Examiner has identified independent CRM Claim 19 as the claim that represents the claimed invention for analysis and is similar to independent Method Claim 1 and System Claim 10.
The claim 19 recites the limitations to 
	providing customer information to a policy portal; 
	sending a communication to the customer based on the customer information, wherein the communication provides access the policy portal; 
receiving unstructured policy data from the customer by way of the policy portal; wherein the unstructured policy data is an unstructured image of a current policy provided by the customer; 
	converting the unstructured image to structured data according to an optimal insurance quote recognition algorithm; 
	generating an insurance policy quote to the customer based on the structured data; 
	determining to send the insurance policy quote to the customer when customer information includes a policy value, wherein the policy value does not exceed a maximum policy value threshold; and  sending an insurance policy quote to the customer.  
The claimed method/system/crm instructions to control processors, simply describes series of steps for generating an automated process for small insurance with optimal policy quote. 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more processors, interface, policy portal, and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more processors, interface, policy portal to perform the steps. The processor in the steps  recited, such as to provide…send…receive…and generate and send an insurance policy quote to the customer…, at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claims 1, and 10.  
Furthermore, the dependent claims 2-3, 6-9, 11-12,15-16 and 18 do not resolve the issues raised in the independent claims. The dependent claims 2-3, 6-9, 11-12, 15-16, and 18 are directed towards using payment information, calculating and providing a commission payment to a submitting agent; receiving an unstructured image/policy data by the customer; analyzing an degenerating an insurance policy  quote based on the extracted data, price, coverage level, rate etc. ...; determining based on comparison of a threshold to the customer; and not exceed policy value threshold; These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-3, 6-8, 11-12, -15-16, and 18 rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   1-3, 6-8,10-12, 15-16, and 18-19

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8,10-12, 15-16, and 18-19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Freedman et al (WO 0180128  A2) in view of Grover et al (US 2002/0188484 A1) and Kenefick et al (US 7,945,497 B2). 

	Ref claim 1, Freedman discloses a method, comprising: executing, on a processor, instructions that cause the processor to perform operations associated with data cleansing, the operations [figs. 1-3; via a system and method for automatically providing insurance to customers…insurance products and leading-edge information technologies…] comprising:
	providing customer information to a policy portal (page 3, lines 14-24; via a system and method for automatically providing insurance to customers and relates to a system for using the Internet to facilitate the insurance/all functions… page 35, lines 1-20; via any policyholder…directed to the web portal…a proffered embodiment allows policyholders automated  24-hours access to policy and other account information through the web portal…);  
	sending a communication to the customer based on the customer information, wherein the communication provides access to the policy portal (page -25, lines 1-7; via gents/Brokers could also direct prospective customers to the web portal, which offers numerous capabilities such as answers to the most frequently asked questions, rate quotes in real-time, and help in making purchasing decisions…);
	receiving unstructured policy data from the customer by way of the policy portal; wherein [[the unstructured policy data is an unstructured image of a current policy provided by the customer]]; converting the unstructured image to structured data according to an optimal insurance quote recognition algorithm (page 26, lines 18-23; via When writing policies, Agents/Brokers and/or prospective policyholders preferably complete online forms designed to collect all of the data necessary to process insurance applications. The financial management system can then automatically calculate non-binding quotes, which can be made available instantaneously to Agents/Brokers and prospective policyholders through the web portal…); 
	[[generating an insurance policy quote to the customer based on the structured data;]]
	determining to send the insurance policy quote to the customer when customer information includes a policy value, wherein the policy value does not exceed a maximum policy value threshold; and sending the insurance policy quote to the customer  (page 48,lines 10-15; via Technology…provides exceptional customer  value and service and maximize the value derived from its tech assets…).
	Freedman does not explicitly disclose the step of the unstructured policy data is an unstructured image of a current policy provided by the customer
	However, Grover being in the same field of invention discloses the step of the unstructured policy data is an unstructured image of a current policy provided by the customer (para [0047], fig. 3; via the listener 84 rates /edits a policy image…[0062]; via the IIS web server 208 contains all image files and HTML pages…).
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention was made to modify the features, such as policy with unstructured policy data,  mentioned by Freedman to include the disclosures, such as policy data is an policy image of current policy  as taught by Grover to facilitate generating a policy quote.
Freedman does not explicitly disclose the step of generating an insurance policy quote to the customer based on the structured data.
However, Kenefick being in the same field of invention discloses the step of generating an insurance policy quote to the customer based on the structured data (Col.7, line 21-61; fig.3; via a system for insurance request handling 300…fig. 4,lines 62-67; via logic module 302/”predictive model 402”…col.13; fig. 7; via a method 700 for handling an insurance request… …Col 14, lines 5-16; via at step 704, structured data is extracted from unstructured text       may be received via user interface… Col. 14, lines 31-38; via the processing carried out at step 712, several outputs are provided/policy parameters are output for presentation to the user [implied policy quote]…Finally at step 718-premium price-output to the user [as sending policy quote]…)
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention was made to modify the features, such as policy with unstructured policy data,  mentioned by Freedman to include the disclosures, such as structured data is extracted from unstructured text  as taught by Kenefick to facilitate sending a policy quote.
	Ref claim 2, Freedman discloses the method of claim 1, comprising: receiving a customer communication from the customer regarding a potential insurance policy quote, wherein the communication includes the unstructured policy (page -5, lines 6-24; via As established insurance face a challenge integrating new technology into their cumbersome legacy system…the inventio’s  IT system is linked to one or more web portals…provides an array of value-added benefits for policyholders, Agents/Brokers and offers a compelling internet environment for general consumers…).
	Ref claim 3, Freedman discloses the method of claim 1, comprising: receiving payment information from the customer to provide payment of the insurance policy quote; processing the payment according to the payment information; and calculating and providing a commission payment to a submitting agent (col. 9; lines 7-13; via the pricing model 402c outputs a price associated a given set of coverage parameters …).
	Claims 4-5 (canceled) 
	Ref claim 6, Freedman discloses the method of claim 1, comprising: analyzing the unstructured policy image to extract the data comprising at least one of policy price, coverage level, present insurer, rate, driver license number, property information, appraisal, vehicle information, payroll information, declarations pages, or standardized forms  (page -5, lines 6-24; via As established insurance face a challenge integrating new technology into their cumbersome legacy system…the inventio’s  IT system is linked to one or more web portals…provides an array of value-added benefits for policyholders, Agents/Brokers and offers a compelling internet environment for general consumers…).
	Ref claim 7, Freedman discloses the method of claim 1, comprises: completing an insurance policy application for the customer based on the extracted data, and binding the insurance policy quote based on the insurance policy application (page 7, lines 11-16; via the web portals a highly appealing, graphically rich, user friendly online environment offering policyholders and general consumers[customers] easy access to a wide range of products, services, features/employs a unique interface than other websites [implied for unstructured policy data] …).
	Ref claim 8, Freedman discloses the method of claim 1, comprising: determining to send the communication to the customer based on a comparison of a threshold to the customer information  (col. 9; lines 7-13; via the pricing model 402c outputs a price associated a given set of coverage parameters …).
	Claim 9 (canceled) 
Claim 10 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

	Claim11 is rejected as per the reasons set forth in claim 2
	Claim 12 is rejected as per the reasons set forth in claim 3
	Claims 13-14 (canceled)
	Claim 15 is rejected as per the reasons set forth in claim 6
	Claim 16 is rejected as per the reasons set forth in claim 7
	Claim 17 (canceled)
	Claim 18 is rejected as per the reasons set forth in claim 9
Claim 19 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

	Claim 20 (canceled).

Response to arguments

  Applicant's arguments filed on 7/28/2022 have been fully considered and they are not persuasive:
Applicant argues with 101 rejection in substance that "The claims are Not Directed to an Abstract Idea and The claims Recite” Significantly More" than abstract idea. 
In addition to 101 rejections Applicant noted about 103 rejections with applied prior arts.
In response: Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above again based on the latest Patent Eligibility Guidance [2019-PEG].
	
	Applicant REMARKS:
I. Rejection of Claims 1-20 Under U.S.C. &101:
	Applicant argued [Remarks page 8/11] that,”… The claims are directed toward patentable subject matter. As per the 2019 Revised Patent Subject Matter Eligibility Guidance found in the Federal Register, a claim can also constitute the practical application of an alleged abstract idea if the claim includes an additional element falling into one of the following categories: a)…b)…c)…d)…
	Claim 1 recites a practical application that improves the functioning of a computer in terms of implementing solutions to {04163062 - 1}Page 8 of 11 17/174,61370004-133US100generate insurance policy quotes based on unstructured competitor policy images. For at least the above reasons, the innovation satisfies elements c) and d). Accordingly, independent claim 1 and claims that depend therefrom recite patentable subject matter. Reconsideration of the claims is respectfully requested.”
	In response: Examiner disagrees: The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. When considering [PEG-2019]:

	Under Step (2A) Prong 2: “A method comprising: executing…and sending the insurance quote to the customer”. When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of:
	providing customer information to a policy portal; 
	sending a communication to the customer based on the customer information, wherein the communication provides access the policy portal; 
	receiving unstructured policy data from the customer by way of the policy portal; 
	wherein the unstructured policy data is an unstructured image of a current policy provided by the customer; 
	converting the unstructured image to structured data according to an optimal insurance quote recognition algorithm; 
	generating an insurance policy quote to the customer based on the structured data; 
	determining to send the insurance policy quote to the customer when customer information includes a policy value, wherein the policy value does not exceed a maximum policy value threshold; and  sending an insurance policy quote to the customer,

do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. “	providing….; sending…;receving…;converting…;generating…;determining…sending…policy quote to the customer”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0057-58]: server/processor, memory, instructions, storage medium, and electrical communication) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.

	Under Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., Server/processor, devices, instructions, memory, electrical communication, and storage medium) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). Therefore, the claims are not patent eligible under 35 USC 101. 

II. Rejection of Claims 1-18 Under U.S.C. X101 
Claims 1-18 stand rejected under 35 U.S.C. § 101, … . The claims have been amended to recite processors: [Rejection is withdrawn for amendments]

III. Rejection of Claims 1-20 Under U.S.C. &103 
	Applicant argued [Remarks pages 9-10/11] that, “ Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Freedman et al (WO 01/80128A2) in view of Kenefick et al (US 7,945,497 B2). … Accordingly, the references do not render the claims obvious. Reconsideration of the claims is respectfully requested.”

	In response: Examiner disagrees with applicant’s assertions: However, Applied arts [+added new one] obviously dislose all limitations including amended ones as stated in details above office actions.

Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Diener et al (US 8,577,699 B1) discloses Quoting Insurance Premium.
Wendy Wu et al (US 8,566,131 B1) discloses Insurance Policy old
Freedman (WO-0180128-A2) discloses Automated Insurance System and Method
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

      /HATEM M ALI/
Examiner, Art Unit 3691
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698